Rothrock, Oh. J.
The case is presented to us upon a transcript of several hundred pages, without abstract of argument. It appears from the record that on the night of the fourteenth of June, 1882, a young woman named Eorsell was murdered by being stabbed in the heart in one of the streets of Burlington. Sometime before the murder she and the defendant lived together for a time in Henry county, and passed as husband and wife. They had frequent quarrels, and the deceased went to Burlington and was employed as a house servant. In a short time the defendant also went to Burlington, and had one or two interviews with her. On the night of the murder she went out from her employer’s house for a walk, and in *531a very short time 'she was heard to scream, and was seen returning to the house of her employer. She reached the adjoining house and, being unable to proceed further, she was carried home, where, in a very short time, she expired.
The evidence against the defendant, so far as it connected him with the body of the crime, was circumstantial. We need not set out or discuss the facts and circumstances relied upon by the state, and upon which the jury founded their verdict. It is enough to say that we have examined the voluminous record before us with care, and our conclusion is that the verdict is fully supported by the evidence; and the instructions of' the court to the jury appear to us to be free from objection, and we fail to discover any error in any of the rulings of the court pending the trial. The judgment of the district court must, therefore, be
Affirmed.